Name: Council Regulation (EEC) No 2789/82 of 18 October 1982 extending the provisional anti-dumping duty on fibre building board (hardboard) originating in Romaniat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10 . 82 Official Journal of the European Communities No L 295/ 1 I (Acts whose publication is obligatoiy) COUNCIL REGULATION (EEC) No 2789/82 of 18 October 1982 extending the provisional anti-dumping duty on fibre building board (hardboard) originating in Romania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the exporter concerned, pursuant to a notice of intention from the Commission , has agreed to an extension of the provisional anti-dumping duty, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on fibre building board weighing more than 0-8 g/cm3 (hardboard) origi ­ nating in Romania, imposed by Regulation (EEC) No 1633/82, is hereby extended for a period not exceed ­ ing two months . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 1633 /82 (3), the Commission imposed a provisional anti-dumping duty on hardboard originating in Romania ; Whereas the examination of the facts is not yet complete ; whereas, in particular, the sole exporter wishes to have further consideration given to its claim for an allowance for a difference in physical characte ­ ristics between the hardboard exported from Romania and the product used for the establishment of normal value ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 1 1 of Regulation (EEC) No 3017/79 and to any other decision taken by the Council , it shall apply until the entry into force of an Act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 25 October 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 October 1982 . For the Council The President N. A. KOFOED (') OJ No L 339 , 31 . 12 . 1979 , p . 1 . ( 2 ) OJ No L 178 , 22 . 6 . 1982 , p . 9 . ( 3) OJ No L 181 , 25 . 6 . 1982, p . 19 .